Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed May 19, 2022, have been entered. Claims 2, 18, and 19 has been cancelled. Claims 7, 15, 17 had been previously cancelled. Claims 1, 3, 8, and 11 have been amended. Claims 1, 3-6, 8-14, 16, and 20 are currently pending in the application. 
The amendments to claims 8 and 11 have overcome the previous objections presented in the previous Office Action, mailed February 22, 2022.

Reasons for Allowance
Claims 1, 3-6, 8-14, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wilson (U.S. Publication No. 2013/0111660) discloses an intelligent mobility assistance device 10a, the intelligent mobility assistance device 10a comprising: a lifting device 10a; wherein, the lifting device 10a comprises a base frame 13a, a retractable bracket structure 14a (including mounting structure mounted horizontally from the top of vertical brackets 14a, including mounting parts 68 and 69), a plurality of wheels 232 and 27, a sitting pad 15, and a backrest 16 (Figure 31 and paragraph 0143, additionally see paragraph 0160 where the lifting device of Figure 31 has the same structure as the lifting device of Figure 1 with the exception of the motorized front wheels), the plurality of wheels 232 and 27 are mounted on a lower surface of the base frame 13a (Figure 31), the retractable bracket structure 14a is mounted on an upper surface of the base frame 13a (through brackets 53 and 54, Figure 31), the sitting pad 15 is detachably mounted on the retractable bracket structure 14a (through mounting parts 68 and 69, Figure 31), the backrest 16 is rotatably mounted on the retractable bracket structure 14a (through mounting parts 68 and 69, where detaching the buckle 84 would allow the backrest to rotate through the flexible strap 78b, Figures 3, 31 and paragraph 0147), wherein the retractable bracket structure 14a comprises support frames 14a (where one support frame is comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68), each of the support frames 14a comprises a vertical column 52 and 51, a retractable rod 61 and 60, and a mounting part 68 and 69, the retractable rod 61 and 60 connects to the vertical column 52 and 51 and drives the retractable rod 61 and to stretch out from the vertical column 52 and 51 or retract into the vertical column 52 and 51 (paragraph 0151 and Figure 31) the mounting part 69 and 68 is fixed on the retractable rod 61 and 60, wherein the mounting part comprises an arm part 68 and 69 (see Wilson, Figure 31) and the support frame (where one support frame is comprised of 52, 57, 61, and 69, the other comprised of 51, 56, 60, and 68) can move upward or downward under the driving of the retractable rod 61 and 60 (Figure 31 and paragraph 0145-0146) wherein the backrest 16 comprises two ends 20 (Figure 31).
Meeker (U.S. Patent No. 5,494,126) is cited as being of interest for teaching a mobility device 22 (Col. 5, line 51-Col. 6, line 7, Figure 2). Kobayashi (U.S. Publication No. 2013/0264800) is cited as being of interest for teaching a safety rail 3a and 3b (Figure 1A), where one of the two ends 20 of the backrest 6 is rotatably mounted on the safety rail 3a of one of the two the support frames by a shaft 2a (through extension 2a, Figure 5A), and another one of the two ends 20 of the backrest 6 connects to the safety rail 3b of the other of the two the support frames 2 (where 2b is a part of safety rail 3b, see Figure 1A, where Figures 5A-C show the rotation of the backrest 6). However, the shaft 2a of Kobayashi, does not appear to be able to rotate with respect to the backrest 6 or the safety rail 3a and 3b, and Kobayashi does not specify whether the shaft 2a provides the rotational movement, or whether the locking structure 20 of the backrest 6 rotates around the shaft 2a, while the shaft 2a remains stationary.   
Iura (U.S. Patent No. 7,003,820) is additionally cited as being of interest for teaching a safety rail 46, the safety rail 46 is mounted on the vertically extending rod 17 of the support frame 1 (Figure 2), one of the two ends  of the backrest 48 is rotatably mounted on the safety rail 46 (Figure 2) of one of the two the support frames by a rotating shaft 52 (connected to 54, Figures 9 and 10, Col. 6, line 58-Col. 7, line 21). However, the backrest of Iura does not disclose the other end of the backrest being locked to the other end of the mobility device as required in the claims. Iura does contemplate an embodiment where a backrest may be connected to each side of the mobility device, but this would just result in two backrests open in the middle. 
Additionally, has the locking structure with buckle 85, but Iura mentions no means for locking the backrest in place, so it is the Examiner’s opinion that Iura (with no locking structure) combined with a mobility device that locks the backrest in, such as that of Wilson, the locking structure may prevent the rotatable shaft of Iura from being used in the manner intended and a locking structure might impede or at least make it harder for someone with mobility issues from opening the backrest without assistance. 
Additionally, the claims require the backrest is attached to a safety rail on both ends (where the safety rail is distinct from the arm part, and the arm part defines where the seat is attached). Kobayashi was previously cited for the safety rail, but in the case of Iura the backrest is mounted to the same structure as the seat, thus the combination of reference is not feasible and may frustrate the purpose of the primary reference.
Other cited prior art such as Nishi (U.S. Patent No. 7,686,324) also teaches a rotatable shaft, but lacks the locking structure as well. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673